Citation Nr: 1034164	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-07 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
right ankle sprain residuals.

2.  Entitlement to service connection for a chronic left ankle 
disorder.  

3.  Entitlement to service connection for a chronic right knee 
disorder to include meniscectomy residuals.

4.   Entitlement to an increased disability evaluation for the 
Veteran's post-operative lumbosacral spine degenerative disc 
disease, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
Veteran's left proximal tibial avulsion fracture residuals, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Atlanta, Georgia, Regional 
Office which, in pertinent part, denied service connection for a 
bilateral ankle disorder and right knee meniscectomy residuals 
and denied increased disability evaluations for the Veteran's 
lumbosacral spine degenerative disc disease and left proximal 
tibial avulsion fracture residuals.  In August 2004, the Veteran 
informed the Department of Veterans Affairs (VA) that she was 
moving to Florida.  The Veteran's claims files were subsequently 
transferred to the St. Petersburg, Florida, Regional Office (RO).  

In January 2006, the RO increased the evaluation for the 
Veteran's lumbosacral spine degenerative disc disease and left 
proximal tibial fracture residuals from noncompensable to 10 
percent and effectuated the awards as of May 20, 2003.  In 
October 2007, the RO recharacterized the Veteran's lumbosacral 
spine disorder as post-operative lumbosacral spine degenerative 
disc disease evaluated as 10 percent disabling; granted service 
connection for right lower extremity radiculopathy; assigned a 10 
percent evaluation for that disability; and effectuated the award 
as of August 1, 2007.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for right ankle sprain residuals, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the Veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In June 2003, the Veteran submitted a claim of entitlement 
to service connection for a chronic left knee disorder.  
The issue has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over it.  It is 
referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection is warranted for a 
chronic right ankle disorder, a chronic left ankle disorder, and 
a chronic right knee disorder as the claimed disorders were 
either incurred in active service or secondary to her 
service-connected disabilities.  She contends further that her 
service-connected post-operative lumbosacral spine degenerative 
disc disease and left proximal tibial fracture residuals have 
increased in severity since the last VA examination for 
compensation purposes.  In her March 2010 Written Brief of 
Arguments, the accredited representative advances that the VA 
examinations of record are inadequate for evaluation purposes as 
they failed to address both the etiological relationship between 
the Veteran's chronic ankle disabilities and right knee disorder 
and her service-connected disabilities and the current nature and 
severity of her service-connected post-operative lumbosacral 
spine and left tibial disabilities.  She requests that the 
Veteran's claims be remanded to the RO so that she can be 
afforded further VA evaluation.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

An October 2009 VA treatment record states that:

In view of the fact there is evidence of 
worsening of her back requiring surgery, it 
is obvious that her symptoms have 
progressed since then, and more likely than 
not her problems are related to her 
[service-connected] illness.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  The VA should 
obtain all relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
she provide information as to all treatment 
of her ankle and right knee disabilities 
and her service-connected lumbosacral spine 
and left tibial disabilities after 2008.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after 2008, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of her chronic right ankle and left ankle 
disabilities, if any.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the Veteran has a chronic right 
ankle disorder and/or a chronic left 
ankle disorder.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic ankle 
disability had its onset during active 
service; is etiologically related to the 
Veteran's inservice right ankle sprain; 
otherwise originated during active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to her service-connected 
disabilities.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of her chronic right knee disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic right 
knee disability had its onset during active 
service; otherwise originated during active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to her 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted. 

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of her post-operative lumbosacral spine 
degenerative disc disease.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected lumbosacral 
spine disability with a full description of 
the effect of the disability upon her 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of her 
lumbosacral spine should be noted and 
described.  If feasible, the determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree 
of additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's lumbosacral 
spine degenerative disc disease upon her 
vocational pursuits.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted. 
6.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of her left proximal tibial avulsion 
fracture residuals.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected left tibial 
disability with a full description of the 
effect of the disability upon her ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of her left lower 
extremity should be noted and described.  
If feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's left proximal 
tibial avulsion fracture residuals upon her 
vocational pursuits.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted. 

7.  Then readjudicate the issues of whether 
new and material evidence has been received 
to reopen the Veteran's claim of 
entitlement to service connection for right 
ankle sprain residuals; service connection 
for a chronic left ankle disorder and a 
chronic right knee disorder to include 
meniscectomy residuals; and increased 
evaluations for her post-operative 
lumbosacral spine degenerative disc disease 
and her left proximal tibial avulsion 
fracture residuals with express 
consideration of the provisions of  with 
express consideration of the provisions of 
38 C.F.R. § 3.310(a) (2009); the United 
States Court of Appeals for Veterans 
Claims' (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995); and the Federal 
Circuit's holding in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran her accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)




handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

